Matter of Isis R.L.F. (Nicholas F.) (2018 NY Slip Op 04869)





Matter of Isis R.L.F. (Nicholas F.)


2018 NY Slip Op 04869


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


538 CAF 16-01996

[*1]IN THE MATTER OF ISIS R.L.F. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; NICHOLAS F., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.
JAMES E. BROWN, BUFFALO, FOR PETITIONER-RESPONDENT.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered October 13, 2016 in a proceeding pursuant to Family Court Act article 10. The order granted the motion of petitioner for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Raven F. ([appeal No. 1]) — AD3d — [June 29, 2018] [4th Dept 2018]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court